           Case 5:19-cv-03226-BLF Document 57 Filed 02/20/20 Page 1 of 4



1    HARMEET K. DHILLON (SBN: 207873)
     harmeet@dhillonlaw.com
2    KRISTA L. BAUGHMAN (SBN: 264600)
3    kbaughman@dhillonlaw.com
     MICHAEL R. FLEMING (SBN: 322356)
4    mfleming@dhillonlaw.com
     DHILLON LAW GROUP INC.
5    177 Post Street, Suite 700
6    San Francisco, California 94108
     Telephone: (415) 433-1700
7    Facsimile: (415) 520-6593
8    Attorneys for Plaintiff Krypt Inc.
9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
12                                        SAN FRANCISCO DIVISION

13
      KRYPT, INC., a California corporation,           Case Number: 5:19-cv-03226-BLF
14
                            Plaintiffs,
15
                                                       JOINT STIPULATION AND [PROPOSED]
16                          v.
                                                       ORDER SETTING ALL REMAINING PRE-
      ROPAAR LLC, a Texas limited liability            TRIAL DEADLINES
17
      corporation, CLAY ROBINSON, an
18    individual,
19                          Defendants.
20
21
22
23
24
25
26
27
28




     Stipulation and [Proposed] Order re: Pretrial Deadlines             Case No. 5:19-cv-03226-BLF
           Case 5:19-cv-03226-BLF Document 57 Filed 02/20/20 Page 2 of 4



1           Pursuant to the Court’s Case Management Order (Dkt. No. 46), Plaintiff Krypt, Inc. and
2    Defendants Ropaar LLC (“Ropaar”) and Clay Robinson, through their counsel, hereby stipulate to the
3    pretrial deadlines set forth below:
4
5
        Event                                                   Date
6
        Last day to Amend Pleadings or Add Parties              3/24/2020*
7
        Close of Fact Discovery                                 2/4/2021
8
        Disclosure of Experts under Rule 26(a)(2)               2/18/2021
9
        Disclosure of Rebuttal Experts                          3/11/2021
10
11      Close of Expert Discovery                               4/8/2021

12      Deadline to File Dispositive Motions                    4/29/2021

13      Deadline to file Opposition to Dispositive Motions      5/20/2021
14      Deadline to file Reply re: Dispositive Motions          6/10/2021
15      Last Day to Hear Dispositive Motions                    6/24/2021 at 9:00 AM*
16                                                                                       October 7, 2021
        Final Pretrial Conference                               10/21/2021 at 1:20 PM* at 1:30 PM
17
        Trial                                                   11/01/2021 at 9:00 AM*
18
            * Refers to a deadline previously set by Case Management Order (Dkt. No. 46).
19
20
     Respectfully submitted,
21
     Date: February 19, 2020                     DHILLON LAW GROUP INC.
22
23
                                           By:   _/s/ Krista L. Baughman______________
24                                               Harmeet K. Dhillon
                                                 Krista L. Baughman
25
                                                 Michael R. Fleming
26                                               DHILLON LAW GROUP INC.
                                                 177 Post Street, Suite 700
27                                               San Francisco, CA 94108
28                                               harmeet@dhillonlaw.com
                                                 kbaughman@dhillonlaw.com
                                                         1


     Stipulation and [Proposed] Order re: Pretrial Deadlines                Case No. 5:19-cv-03226-BLF
           Case 5:19-cv-03226-BLF Document 57 Filed 02/20/20 Page 3 of 4


                                                  mfleming@dhillonlaw.com
1
                                                  Tel.: (415) 433-1700
2
                                                  Counsel for Plaintiff Krypt, Inc.
3
                                                  By: _/s/ Jeffrey M. Rosenfeld______________
4
                                                      Karl S. Kronenberger
5                                                     Jeffrey M. Rosenfeld
                                                      KRONENBERGER ROSENFELD, LLP
6                                                     150 Post St., Suite 520
7                                                     San Francisco, CA 94108
                                                      karl@KRInternetLaw.com
8                                                     jeff@KRInternetLaw.com
                                                      Tel.: (415) 955-1155
9
10                                                     Counsel for Defendants Ropaar LLC and Clay
                                                       Robinson
11
12
                            ATTESTATION OF CONCURRENCE IN FILING
13
            Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the filing of this
14
     document has been obtained from each of the other signatories, which shall serve in lieu of their
15
     signatures on this document.
16
17
                                                            /s/ Krista L. Baughman
18                                                               Krista L. Baughman

19
20
21
22
23
24
25
26
27
28

                                                        2


     Stipulation and [Proposed] Order re: Pretrial Deadlines                  Case No. 5:19-cv-03226-BLF
           Case 5:19-cv-03226-BLF Document 57 Filed 02/20/20 Page 4 of 4



1
2                                          [PROPOSED] ORDER
3    PURSUANT TO STIPULATION, IT IS SO ORDERED.
4
5
6          February 20, 2020
     Date:______________________                 _______________________________________
                                                 HON. BETH LABSON FREEMAN
7                                                United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3


     Stipulation and [Proposed] Order re: Pretrial Deadlines          Case No. 5:19-cv-03226-BLF
